Citation Nr: 1100185	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability.  

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial evaluation for irritable bowel 
syndrome in excess of 10 percent prior to March 20, 2009, and in 
excess of 30 percent from March 20, 2009.  

5.  Entitlement to an increased evaluation for a fracture of the 
left foot, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for neuralgia, left lower extremity, associated with fracture, 
left foot.

7.  Entitlement to a compensable evaluation for right knee 
bursitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968, 
April 1969 to August 1971, and May 1978 to February 1993.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a November 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for irritable bowel syndrome, 
evaluated as 10 percent disabling.  In addition, a February 2004 
rating decision denied compensable evaluations for fracture, left 
foot, and right knee bursitis (then identified as right knee 
lateral collateral ligament syndrome), and denied service 
connection for hypertension, a heart disability and a sinus 
disability.  An August 2005 rating decision granted service 
connection for neuralgia, left lower extremity, associated with 
fracture, left foot.  A September 2005 rating decision increased 
the evaluation for fracture of the left foot to 10 percent.  An 
October 2009 rating decision increased the evaluation of the 
Veteran's irritable bowel syndrome to 30 percent, effective March 
20, 2009.  

The Veteran testified before the undersigned Veterans Law Judge 
in September 2010.  A transcript of that hearing is in the claims 
file. 

The issues of an increased evaluation for a fracture of the left 
foot, an initial evaluation in excess of 10 percent for 
neuralgia, left lower extremity, associated with fracture, left 
foot, and a compensable evaluation for right knee bursitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The clinical evidence of record does not show that the 
Veteran has sinusitis. 

2.  The clinical evidence of record does not show that the 
Veteran has a heart disability. 

3.  Hypertension was initially demonstrated years after service, 
and has not been shown by competent clinical evidence of record 
to be related to service.

4.  Prior to March 20, 2009, the Veteran's irritable bowel 
syndrome did not result in severe irritable colon syndrome, 
diarrhea, or alternating diarrhea and constipation with more or 
less constant abdominal distress.  

5.  From March 20, 2009, the Veteran's irritable bowel syndrome 
has been evaluated at the highest schedular evaluation.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A heart disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112,1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

3.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112,1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

4.  The criteria for to an initial evaluation for irritable bowel 
syndrome in excess of 10 percent prior to March 20, 2009, and in 
excess of 30 percent from March 20, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 
7319 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The Veteran's claim for an increased initial evaluation for 
irritable bowel syndrome arises from his disagreement with the 
initial disability evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Veteran was not provided with any notification concerning his 
service connection claims.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once an 
error is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated that 
requiring an appellant to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both the 
VCAA and VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law. Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated that 
he or she has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication and the 
presumption of prejudice has been overcome.  The Veteran has been 
represented by a service organization during the entire appeal.  
A January 2005 statement of the case (SOC) provided the Veteran 
the actual criteria for service connection, giving him actual 
knowledge of what was required for his claims.  The Veteran has 
made relevant, germane contentions in numerous letters to VA, 
both before and after the SOC.  He testified during a September 
2010 hearing before the undersigned Acting Veterans Law Judge.  
His written contentions and oral testimony demonstrate that he 
had actual knowledge of the evidence required to substantiate the 
claims and constitute meaningful participation in the 
adjudication of the claim.  Thus, the notice deficiency did not 
affect the essential fairness of the adjudication, rebutting the 
presumption of prejudice.  Sanders, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the Veteran has not been 
provided the rating criteria or effective date provisions that 
are pertinent to his claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained post-service VA and Army 
hospital treatment records.  

The Veteran was afforded VA medical examinations in August 2003 
and December 2009 for his service connection claims, and in 
August 2003, October 2004, July 2007 and March 2009 for his 
irritable bowel syndrome.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
reports and opinions obtained in this case are more than 
adequate, as they are predicated on a reading of the Veteran's 
claims file, medical records and/or physical examinations.  They 
consider all of the pertinent evidence of record, to include the 
statements of the Veteran, and provide rationales for the 
opinions offered.  Additionally, clinical findings which are 
pertinent to the criteria applicable for rating the Veteran's 
irritable bowel syndrome were provided.  Accordingly, the Board 
finds that VA has met its duty to assist with respect to 
obtaining a VA examination or opinion.  38 C.F.R. § 3.159(c) (4); 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.




Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may be 
service connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in service or, 
if not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders 
diagnosed after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Cardiovascular disease (including hypertension) and valvular 
heart disease may be presumed to have been incurred during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claims.  The clinical medical evidence, overall, does not show 
that the Veteran currently has sinusitis or a heart disability, 
or that his hypertension is related to his service. 

The Veteran's service treatment records show that on a December 
1967 report of medical history, the Veteran stated that he was in 
good condition except for chronic sinus trouble caused by his 
smoking habit.  The Physician's Summary section notes recurrent 
cold with post-nasal drip, sinusitis not confirmed, cut down on 
smoking one month ago and feels better.  The Veteran's service 
treatment records show episodes of sinusitis, for example in 
1967, 1978 and 1988.  

The Veteran's service treatment records are negative for 
hypertension.  

The Veteran's service treatment records show that in October 1985 
he had an abnormal nondiagnostic treadmill test.  The report of a 
September 1986 cardio consultation notes that a November 1985 
thallium scan suggested minimal ischemic inferior and (anterior?) 
lateral wall.  The consultation report provides an impression of 
asymptomatic male with limited cardiac risk factors, prior 
evaluation abnormal; low probability for CAD.  The Veteran 
underwent EKGs in 1986 and 1987.  In November 1990 and February 
1991, the Veteran complained of chest pain.  A February 1991 
chest catheterization  resulted in a diagnosis of false positive 
TMST-T1-201, non-cardiac symptoms, and completely normal coronary 
arteries.  

The report of the Veteran's February 1993 separation medical 
examination provides that all pertinent clinical examinations 
were normal and blood pressure was 120/80, and identifies no 
pertinent defects or diagnoses.  

The report of the Veteran's February 1993 separation medical 
history provides that he denied sinusitis and palpitation or 
pounding heart.  He complained of shortness of breath, pain or 
pressure in the chest, high blood pressure, and said he did not 
know if he had heart trouble.  The Physician's Summary section 
notes that shortness of breath and pain or pressure in chest only 
occurred around jet fumes, and note that the Veteran's blood 
pressure was within normal limits.  The Physician's Summary 
specifically states that in essence all of the Veteran's problems 
related to either a foot injury, knee injury or exposure to jet 
fumes.  

Turning to post-service medical records, post-service VA 
treatment records are negative for sinusitis.  The report of an 
August 2003 VA sinus examination provides that the claims file 
was reviewed, and sets forth the relevant medical history and 
results of current physical examination.  The pertinent diagnosis 
was history of episodic acute bacterial sinusitis with no 
residuals.  The report of a December 2009 VA general medical 
examination provides that the claims file was reviewed, and sets 
forth the relevant medical history and the results of current 
physical examination.  The Veteran's sinuses were normal, and 
there was no relevant diagnosis.  

The Board finds that the foregoing VA examination reports are 
highly probative evidence against the Veteran's claim for service 
connection for sinusitis.  They were based on reviews of the 
medical records and current findings.  Moreover, there is no 
competent medical evidence to the contrary.

The Board recognizes the Veteran's assertions that he has 
sinusitis.  Lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  As 
such, the Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge, such as symptoms.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

As a layperson, however, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Thus, his own contentions do not constitute 
competent medical evidence that he has sinusitis.  

The Board does not doubt the Veteran's credibility.  
Nevertheless, the medical record before the Board, including VA 
examination reports, provides no clinical confirmation that he 
has sinusitis. 

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, there can be no valid 
claim.  The Board's perusal of the record in this case shows no 
competent proof of present disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no clinical confirmation of 
sinusitis, service connection must be denied.  

Turning to the Veteran's heart disability and hypertension, there 
is no medical evidence of heart disease or hypertension within 
one year of separation from service, and thus presumptive service 
connection is not warranted.  38 C.F.R. §§ 3.307and 3.309.  

VA medical records reflect treatment for hypertension during the 
appeal period, but do not link it to the Veteran's active duty.  
In May 2007, the Veteran sought treatment at Darnell Army 
Community Hospital emergency room for complaints of episodic 
chest pain.  An EKG showed normal sinus.  The diagnosis was chest 
pain acute.  The Veteran refused care and was discharged against 
medical advice. 

The report of an August 2003 VA heart examination provides that 
the Veteran's medical records were reviewed, and sets forth the 
relevant medical history and the results of physical examination.  
The Veteran's heart had a regular rhythm with no murmurs or rubs.  
An EKG showed normal sinus rhythm and ST nonspecific changes.  
The diagnosis was essential hypertension.  The Veteran had been 
treated for atypical chest pain in the past.  There was no clear-
cut heart disease documented at this time.  The stress test at 
the time of the Veteran's chest pain was negative.  Currently, 
the Veteran did not have classic anginal episodes.  The Veteran's 
essential hypertension was non-service-connected.  Atypical chest 
pains were treated in the service.  

The report of an August 2003 VA hypertension examination provides 
that the claims file was reviewed and sets forth the relevant 
medical history, including normal blood pressures while on active 
duty, and the result of current physical examination.  The 
diagnosis was that the Veteran's blood pressure that day was 
borderline, but no diagnosis of treatment of hypertension had 
been established.  Certainly, there was no indication that the 
Veteran had blood pressure problems while in the military.  

The report of a December 2009 VA general medical examination 
provides that the claims file was reviewed and sets forth the 
relevant medical history and results of current physical 
examination.  The Veteran's heart had regular rate and rhythm, 
and blood pressure was 130/84, 126/71 and 114/76.  The relevant 
diagnosis was hypertension, stable on medications.  

The Board finds that the foregoing VA examination reports weigh 
strongly against the Veteran's claims for service connection for 
a heart disability and hypertension.  They were based on reviews 
of the medical records and current findings.  The August 2003 VA 
heart examination specifically states that the Veteran's 
hypertension was not related to his service, and that he had no 
clear-cut heart disease documented at this time.  The December 
2009 VA general medical examination report is also negative for 
any findings or diagnoses of a heart disability other than 
hypertension.  

As noted above, as a layperson the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a medical 
diagnosis.  See Bostain, supra, citing Espiritu, supra.  See also 
Routen, supra ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Thus, his own 
contentions do not constitute competent medical evidence that he 
has a heart disability.  

The Board does not doubt the Veteran's credibility.  
Nevertheless, the medical record before the Board, including a VA 
examination report and addendum, provides no clinical 
confirmation that he has a heart disability.  

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, there can be no valid 
claim.  The Board's perusal of the record in this case shows no 
competent proof of present disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992)."  Brammer, supra.  As there is no 
clinical confirmation of a heart disability, service connection 
must be denied.  

Similarly, as a layperson the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as an opinion of 
medical etiology.  See Bostain, supra, citing Espiritu, supra.  
See also Routen, supra ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, his own 
contentions do not constitute competent medical evidence that his 
current hypertension is due to active duty.  

To the extent that the Veteran would be able to observe 
continuity of symptoms of hypertension ever since his separation 
from active duty, the credibility of his opinion is outweighed by 
the lack of pertinent findings in his service treatment records 
(which are negative for hypertension), the negative August 2003 
VA medical opinion, and the lack of probative medical evidence in 
support of his claim.  In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting the assertions, in and of itself, does not 
render the statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan,, supra 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Simply stated, the Board finds 
that the service treatment records (which are negative for 
hypertension) and post-service medical records (which include a 
VA medical opinion against the Veteran's claim, and no evidence 
linking the post-service hypertension to service) outweigh the 
Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for a sinus disability, a heart 
disability or hypertension.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluation 

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because this appeal is from the initial rating assigned 
with the grant of service connection, the possibility of "staged" 
ratings for separate periods during the appeal period, based on 
the facts found, must be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's irritable bowel syndrome is evaluated as irritable 
colon syndrome under Diagnostic Code 7319.  A 10 percent 
evaluation is assignable for moderate irritable colon syndrome; 
frequent episodes of bowel disturbance with abdominal distress.  
A 30 percent evaluation is assignable for severe irritable colon 
syndrome; diarrhea, or alternating diarrhea and constipation with 
more or less constant abdominal distress.  There is no evaluation 
higher than 30 percent.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an initial evaluation for irritable bowel syndrome in excess 
of 10 percent prior to March 20, 2009, and in excess of 30 
percent from March 20, 2009.  

During the September 2010 hearing, the Veteran primarily 
described his irritable bowel syndrome symptoms as they existed 
at that time.  However, he did state that in 2004 he was told he 
had to quit work because his symptoms were embarrassing to 
customers and co-workers.  As noted below, he later identified 
this employment as a mechanic and a car salesman.  He stated that 
he had to fast before a VA examination or the current hearing.  

Turning to the evidence dated prior to March 20, 2009, VA 
treatment records show that the Veteran complained of chronic 
diarrhea in March 2004.  The Veteran was to be scheduled for an 
upper GI series but apparently failed to follow up.  In August 
and September 2008, the Veteran complained of small amounts of 
loose diarrhea 3 to 4 times a day, which was not food related, 
with episodes of fecal leakage.  The Veteran was to be scheduled 
for a colonoscopy but apparently failed to follow up.  

The report of an August 2003 VA digestive examination provides 
that the claims file was reviewed.  The Veteran reported a 
sensitive gastrocolic reflex, with a need to defecate 15 minutes 
after eating.  He did not have diarrhea per se, and stool amount 
and consistency were basically normal.  There was no weight loss 
or disability.  There might be some mild lower abdominal 
cramping, which resolved with defecation.  He had never sought 
medical treatment and it was not disabling.  Abdominal 
examination was normal, with no mass, tenderness, organ 
enlargement or evidence of weight loss or vitamin deficiency.  

The report of an October 2004 VA intestines examination provides 
that the examiner reviewed the Veteran's medical records.  
Although the report relates that the examination was for a hernia 
repair, it is also relevant to the Veteran's irritable bowel 
syndrome.  Specifically, the Veteran denied weight gain or loss, 
nausea and/or vomiting, constipation and diarrhea.  On physical 
examination, there was no evidence of malnutrition, anemia or 
other evidence of debility, or pain.  

The report of a July 2007 VA intestines examination provides that 
the examiner reviewed the Veteran's claims file.  The Veteran 
denied weight gain or loss, nausea and/or vomiting, and 
constipation.  He did have frequent formed bowel movements 
usually after eating but that might come at any time.  They were 
preceded by flatulence and cramping and were relieved by bowel 
movements.  He had occasional soft or liquid stools.  He used OTC 
Imodium once a day with good response.  He had flatulence with 
cramps and urgency on average 4 to 5 times daily.  He stated that 
he quit being a mechanic and car salesman because the flatulence 
was embarrassing.  

On physical examination, during the 2-hour exam the Veteran had 
no flatulence, rushes or abdominal distress.  His abdomen was 
soft and non-tender.  There was no malnutrition or other evidence 
of debility, abdominal pain, abdominal mass, or signs of anemia.  
Weight was stable since 2005.  The diagnosis was irritable bowel 
syndrome.  

The Board finds that the foregoing evidence simply does not show 
that the Veteran's irritable bowel syndrome results in symptoms 
consistent with severe irritable colon syndrome, diarrhea, or 
alternating diarrhea and constipation with more or less constant 
abdominal distress.  Diagnostic Code 7319.  The report of each VA 
examination reflects that the Veteran denied various relevant 
symptoms.  The Veteran did not report the use of adult diapers, 
as he did during the March 2009 VA examination which resulted in 
his 30 percent evaluation.  The Veteran twice failed to follow-up 
for additional testing, indicating that at the time he did not 
think that his symptoms were serious enough to warrant additional 
treatment.  

Turning to the period from March 20, 2009, the Board observes 
that the Veteran's irritable bowel syndrome is already evaluated 
at 30 percent, the highest schedular evaluation.  Diagnostic Code 
7319.  Thus, a higher scheduler evaluation is not available.  

The Board is aware that the Veteran contends that his irritable 
bowel syndrome caused him to quit working as a mechanic and as a 
car salesman.  Nevertheless, the Board also finds that the 
preponderance of the evidence is against an extraschedular 
evaluation, either before or after March 20, 2009.  

According to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for a given disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation is 
therefore adequate, and no referral for extraschedular 
consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 
16, 1996).  However, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms" (including marked interference with employment 
and frequent periods of hospitalization).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for the completion of 
the third step - a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In the present case, there is no indication in the objective 
record that the rating criteria are inadequate to rate the 
Veteran's irritable bowel syndrome.  There is no suggestion that 
the rating criteria do not reasonably describe the claimant's 
disability level and symptomatology.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to an initial evaluation for irritable bowel syndrome in 
excess of 10 percent prior to March 20, 2009, and in excess of 30 
percent from March 20, 2009.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert, supra; Ortiz, 
supra.

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a sinus disability is denied.

Service connection for a heart disability is denied.

Service connection for hypertension is denied.

An initial evaluation for irritable bowel syndrome irritable 
bowel syndrome in excess of 10 percent prior to March 20, 2009, 
and in excess of 30 percent from March 20, 2009, is denied.  


REMAND

During the September 2010 hearing, the Veteran and his wife 
essentially contended that his fracture of the left foot; 
neuralgia, left lower extremity, associated with fracture, left 
foot; and right knee bursitis had increased in severity.  In 
particular, they described pain developed since, and thus not 
adequately addressed by, the most recent VA examinations, which 
were conducted more than 3 years ago in July 2007.  

The Court has held that when a veteran claims that a disability 
is worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board 
finds that the Veteran is entitled to additional VA examinations 
to address the current severity of his service-connected fracture 
of the left foot; neuralgia, left lower extremity, associated 
with fracture, left foot; and right knee bursitis.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the Veteran's service-
connected fracture of the left foot; 
neuralgia, left lower extremity, 
associated with fracture, left foot; and 
right knee bursitis.  The claims file must 
be made available to the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate examination.  

The examiner is specifically requested to 
address whether any functional loss due to 
pain, weakness, excess fatigability, or 
incoordination is demonstrated as a result 
of any of these three disabilities.  A 
complete rationale for all opinions 
expressed must be provided.  

2.  Then, readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


